G

 

 

Ase 6:21-cv-00068-JA-DCI Document 24 Filed 04/13/21 Page 1 of 8 PagelD 212

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

KARIME SANTOS,
Plaintiff,

Vv. Case No. 6:21-cv-68-JA-DCI

ACARA SOLUTIONS, INC. and
DRS NETWORK & IMAGING
SYSTEMS, LLC,

Defendants.

 

ORDER

Plaintiff, Karime Santos, filed this _ action in state court alleging
pregnancy discrimination under the Florida Civil Rights Act (FCRA).
Defendant DRS Network & Imaging Systems, LLC removed it to this Court
based on diversity jurisdiction under 28 U.S.C. § 1332. (Doc. 1). Santos now
moves to remand the action to state court, asserting that DRS has not
established that more than $75,000 is in controversy as required for this court
to have subject-matter jurisdiction. Having considered Santos’s motion (Doc.
16) and DRS’s response (Doc. 21), the Court denies the motion to remand.

I. Factual and Procedural Background

According to the Amended Complaint, Santos worked for DRS and co-
Defendant Acara Solutions, Inc. from August 2017 until March 13, 2018, when

she was terminated while she was seven months pregnant. (Am. Compl., Doc.

 
ase 6:21-cv-00068-JA-DCI Document 24 Filed 04/13/21 Page 2 of 8 PagelD 213

 

 

1-2, J] 7-8). A DRS manager allegedly told Santos repeatedly “that she was a
‘liability’ due to her pregnancy.” (Id. 7 9).

Santos filed this suit in state court, alleging that she was terminated
because of her pregnancy in violation of the FCRA. (Compl., Doc. 1-1). Her
Amended Complaint, filed five days later, alleges the same claims and merely
states that her damages exceed the jurisdictional threshold for that court—
$30,000. (Doc. 1-2 § 20). She requests back pay, front pay, compensatory
damages (including damages for mental anguish, loss of dignity, pain, and
suffering), punitive damages, and attorney’s fees against both Defendants. (Id.
at 4 & 5).

After being served with the Amended Complaint, DRS timely removed the
case to this Court, (Notice of Removal, Doc. 1), explicitly stating that Acara
consented to the removal, (id. § 5). DRS invoked this Court’s subject-matter
jurisdiction under 28 U.S.C. § 1332(a), which provides that “district courts shall
have original jurisdiction of all civil actions where the matter in controversy
exceeds the sum or value of $75,000, exclusive of interest and costs, and is
between .. . citizens of different States.” 28 U.S.C. § 1332(a).

In support of its assertion that the amount in controversy exceeded the
$75,000 threshold at the time of removal, DRS broke down each item of claimed :
damages, providing detailed calculations of back pay and one year of front pay

based on Santos’s rate of pay and hours worked; estimating compensatory

 

 
 

ase 6:21-cv-00068-JA-DCI Document 24 Filed 04/13/21 Page 3 of 8 PagelD 214

damages; noting that the FCRA allows for maximum punitive damages of
$100,000; and estimating that Santos’s attorney’s fees alone could total $50,000
to $75,000. (Doc. 1 at 8-15). Two business days after DRS filed its Notice of
Removal, Acara filed its Answer to Santos’s Amended Complaint. (Doc. 6). In
that Answer, Acara stated “that this action has been properly removed to federal
court and therefore [Acara] admits that jurisdiction and venue are proper in this
Court.” (Id. ¥ 4).

Santos then filed her Motion to Remand (Doc. 16). Although Santos does
not contest that the parties are diverse, she asserts that the amount in
controversy does not exceed $75,000 as alleged by DRS. She also argues that
removal was procedurally improper because Acara did not consent to removal.

II. Discussion
A. Amount in Controversy

A defendant may remove an action from state court to federal court if the
federal court has original jurisdiction over the case, 28 U.S.C. § 1441(a), such as
under the court’s § 1332 diversity jurisdiction. If the plaintiff did not plead a
specific amount of damages in the complaint, a removing defendant in a
diversity case bears the burden of establishing by a preponderance of the
evidence that the $75,000 amount in controversy requirement is met. Friedman |
v. New York Life Ins. Co., 410 F.3d 1350, 1353 (11th Cir. 2005). Ifthe defendant

presents the district court with factual allegations and evidence supporting

 

 
G

 

 

ase 6:21-cv-00068-JA-DCI Document 24 Filed 04/13/21 Page 4 of 8 PagelD 215

jurisdiction, the court may make “reasonable deductions, reasonable inferences,
or other reasonable extrapolations.” Pretka v. Kolter City Plaza II, Inc., 608
F.3d 744, 754 (11th Cir. 2010). “That kind of reasoning is not akin to conjecture,
speculation, or star gazing.” Id.

Here, DRS contends that the Court should consider back pay of $78,289.38
through the date of trial; one year of front pay totaling $17,777.7 6;
compensatory damages conservatively estimated at $20,000; punitive damages
at the FCRA cap of $100,000; and attorney's fees between $50,000-$75,000
through the date of trial. On the other hand, Santos argues that the Court may
not consider back pay or attorney’s fees beyond the date of removal,! may not
consider other forms of damages, and should subtract her compensation from
her new employer as mitigation. She thus calculates the amount in controversy
only including backpay of $36,634.36 and attorney’s fees of $4,025.00.2

As an initial matter, this Court rejects the notion that backpay and

attorney’s fees should only be calculated through the date of removal. See Fusco

v. Victoria’s Secret Stores, LLC, 806 F. Supp. 2d 1240, 1244 (M.D. Fla. 2011)

 

‘ In support of this position, Santos purports to quote and cite Cowan v. Genesco
Inc., No. 3:14-cv-261-J-34JRK, 2014 U.S. Dist. LEXIS 95412 (M.D. Fla. July 14, 2014).
However, the quotes and citations actually come from Ambridge v. Wells Fargo Bank,
N.A., No. 8:14-cv-1212-EAK-TBM, 2014 U.S. Dist. LEXIS 126654 (M.D. Fla. Sept. 10,
2014),

2 Santos conflictingly argues that attorney’s fees should be calculated through
the date of removal but includes $4,025 as the total through the date of the motion to
remand.

 

 
G

 

 

ase 6:21-cv-00068-JA-DCI Document 24 Filed 04/13/21 Page 5 of 8 PagelD 216

(noting the district court split and concluding “that back pay for purposes of the
amount in controversy requirement should be calculated to the date of trial’).
And DRS cites numerous cases in its Notice of Removal and its Response to the
motion to remand that support its contention that $50,000-$75,000 is a
reasonable estimate of potential attorney’s fees in this case. (Doc. 1 at 14; Doc.
21 at 10); see also Williams v. Consol. City of Jacksonville, NO. 3:00-cv-469-J-
32TEM, 2006 U.S. Dist. LEXIS 64618, at *33 (M.D. Fla. Sept. 11, 2006)
(awarding reasonable hourly rates of $260 for a lead attorney and $160 for a
new attorney for roughly 1,540.77 hours of attorney time), affd, 237 F. App’x
508 (11th Cir. 2007). Even if the Court concluded that reasonable attorney’s
fees were only $50,000, at the low end of that attorney’s fees range, Santos’s
admitted back pay damages of $36,634.36 would bring the total amount in
controversy within this Court’s jurisdiction.

Any lingering doubt as to the amount in controversy is further
extinguished because Santos also seeks an award of punitive damages. “When
determining the jurisdictional amount in controversy in diversity cases,
punitive damages must be considered unless it is apparent to a legal certainty
that such cannot be recovered.” Holley Equip. Co. v. Credit All. Corp., 821 F.2d.
1531, 1535 (11th Cir. 1987) (internal citations omitted). The FCRA allows for
the recovery of up to $100,000 in punitive damages. Fla. Stat. § 760.11(5). Itis |

not clear whether willful and wanton conduct on the part of the employer is

 
Gase 6:21-cv-00068-JA-DCI Document 24 Filed 04/13/21 Page 6 of 8 PagelD 217

necessary or if negligence is sufficient for an award of punitive damages. See
Speedway Super Am., LLC v. Dupont, 933 So. 2d 75, 89-90 (Fla. 5th DCA 2006)
(noting lack of clarity as to the standard). But because Santos alleges her
employers’ conduct was “intentional” and with “actual knowledge of the
wrongfulness of the conduct,” the Court cannot conclude that it would be legally
impossible for Santos to recover punitive damages, even if the higher standard
applies. (Doc. 1-2 9] 24 & 31).

Consequently, adding only the undisputed back pay of $36,634.36, a
modest amount of attorney’s fees, and only a fraction of the punitive damages
allowed under the FCRA—without considering disputed additional back pay,
front pay, and other compensatory damages—DRS has shown by a
preponderance of the evidence that the amount in controversy exceeds $75,000.
Accordingly, the jurisdictional requirements are satisfied.

B. Acara’s Consent to Removal

In addition to challenging this Court’s subject-matter jurisdiction, Santos
also argues that removal of this case was procedurally improper because “the
removal notice does not show that all Defendants consented to removal.” (Doc.
16 at 14). This argument is without merit.

In general, “[a] defendant or defendants desiring to remove any civil
action from a State court shall file in the district court .. . a notice of removal

signed pursuant to Rule 11 of the Federal Rules of Civil Procedure.” 28 U.S.C.

 

 

 
 

ase 6:21-cv-00068-JA-DCI Document 24 Filed 04/13/21 Page 7 of 8 PagelD 218

§ 1446(a). And “all defendants who have been properly joined and served must
join in or consent to the removal of the action.” Id. § 1446(b)(2)(A) (emphasis
added). This requirement is known as the “unanimity rule.” Baily v. Janssen

Pharm.., Inc., 586 F.3d 1202, 1207 (11th Cir. 2008).

 

In this case, the Notice of Removal was filed by DRS and signed by DRS’s
attorney. Acara’s counsel did not sign it, but the Notice states that DRS “has
contacted [Acara’s] attorney who has indicated that [Acara] consents to the
removal.” (Doc. 1 75). In its Answer filed two business days later, Acara
specifically stated that the action was properly removed. (Doc. 6 § 4). And eight
days after Santos moved to remand, Acara filed a Notice of Consent to Removal
(Doc. 19), noting that it had “expressly provided counsel for DRS its consent to
removal” prior to when the Notice of Removal was filed. (Doc. 19 ¥ 4). Acara
also noted that in support of the Notice of Removal, it had provided a
Declaration from its Director of Human Resources. (Id.). Acara reiterated its
consent and stated its opposition to Santos’s remand motion. (Id. 9% 5 & 7).

Circuit courts are split as to whether one defendant may meet the
requirements of the unanimity rule by signing a notice of removal certifying the
consent of co-defendants or whether co-defendants must sign the notice of |
removal themselves or timely file a notice of consent to removal. See Harper v.
Auto All. Int'l, Inc., 392 F.3d 195, 201-02 (6th Cir. 2004) (holding that one

attorney of record may sign the notice of removal and certify that the remaining |

 

 
Gase 6:21-cv-00068-JA-DCI Document 24 Filed 04/13/21 Page 8 of 8 PagelD 219

co-defendants consent to removal); Proctor v. Vishay Intertech. Inc., 584 F. 3d
1208, 1224-25 (9th Cir. 2009) (noting the circuit split and adopting the Sixth
Circuit’s more lenient standard); Mayo v. Bd. of Educ., 713 F.3d 735, 741-42
(4th Cir. 2013) (noting the split and adopting the more lenient standard). The
Eleventh Circuit has not weighed in on the split in a published opinion. But in
an unpublished opinion, the Eleventh Circuit declined to adopt a “wooden rule”
and held that “[a] technical defect related to the unanimity requirement may be
cured by opposing a motion to remand prior to the entry of summary judgment.”
Stone v. N.Y. Mellon, N.A., 609 F. App’x 979, 981 (11th Cir. 2015).

Acara has done just that and more. Acara went beyond mere opposition
to remand by contributing to the notice of removal, filing an answer admitting
proper removal, and later filing a notice of consent to removal. Accordingly, this
Court rejects Santos’s contention that this case must be remanded because
removal was procedurally improper.

II. Conclusion

Accordingly, it is ORDERED that Plaintiffs Motion to Remand (Doc. 16)

is DENIED in all respects.

   

   
  

DONE and ORDERED in Orlandé, Florida, oh A

 

 

/ JOHN ANTOON II
United States District Judge
Copies furnished to:
Counsel of Record

 

 

 
